TYSON, J.
The taking of the locket and money constituted the same transaction. It was therefore competent to prove the taking of both, although only the larceny of the locket was charged in the indictment. — Ray v. State, 126 Ala. 9, 28 South. 634.
That portion of the letter written by the defendant, admitted in evidence, afforded an inference for the jury that it was inspired by a consciousness of guilt. There was no error in the ruling of the court on this point.
Affirmed.
Weakley, O. J., and Simpson and Anderson, JJ., concur.